Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 01/10/2022. 
Claims 1-2, 4-12, 14-25, 27-34 are pending. Claims 3, 13, 26 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.

Priority
Applicant claim for foreign priority is acknowledged. The pending claims are afforded the benefit of priority application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim fails to further limit independent claim 16. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-9, 12, 14-18, 20-22, 24-25, 28-30, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola et al. (WO 2018/127802 A1, cited in IDS previously) in view of Kim et al. (USP 11,166,285 B2). 

Regarding claims 1, 16, 25, Tiirola discloses a method of wireless communication, a non-transitory computer readable medium or an apparatus comprising: 
A transceiver (see fig. 6, 617) configured to: 
communicating, by a first wireless communication device with a second wireless communication device, a configuration indicating a first group of two or more physical downlink control channel (PDCCH) search spaces and a second group of one or more PDCCH search spaces (see fig. 5, 570, discloses sending search space configuration, see also par. 0022-0024, discloses configuration A and B, each having one or more search spaces, see par. 0028-0029, discloses each config. at least having USS and CSS, see also par. 0033, 0035, 0041), 
wherein at least one of the first group or the second group includes at least one PDCCH search space not included in another of the first group or the second group (see fig. 4, par. 0033-0034, 0035), 
wherein one of the first wireless communication device or the second wireless communication device includes a base station (BS) (see fig. 5, discloses at least a wireless device and a base station), wherein the other one of the first wireless communication device or the second wireless communication device includes a user equipment (UE) (see fig. 5, discloses at least a wireless device and a base station), 
wherein the configuration includes, for each PDCCH search space of the two or more PDCCH search spaces in the first group, a first group association parameter indicating each PDCCH search space is within the first group configured for the UE (see par. 0022-0024, discloses configuration A as group association parameter associating each of search space that belongs to that group), and wherein the configuration further includes, for each PDCCH search space of the one or more PDCCH search spaces in the second group, a second group association parameter indicating each PDCCH search space is within the second group configured for the UE (see par. 0022-0024m discloses configuration B as group association parameter associating each of search space that belongs to that group); 
communicating, by the first wireless communication device with the second wireless communication device based on the first group association parameter, a first downlink control information (DCI) message (see par. 0026-0027, discloses based on the configuration signaling in DCI the indication to switch). 
Tiirola fails to disclose but Kim discloses communicating a first downlink control information (DCI) message in a first PDCCH search space of the first group of two or more PDCCH search spaces (see fig. 7, discloses monitoring PDCCH related to first configuration and receiving DCI in first configuration, see also col. 20, lines 58-col. 21, line 40); and 
communicating, by the first wireless communication device with the second wireless communication device based on a trigger indicating a switch to the second group of the one or more PDCCH search spaces and the second group association parameter, a second DCI message in a second PDCCH search space of the second group of one or more PDCCH search spaces (see fig. 7 switching to configuration B and monitoring PDCCH candidates related to second configuration for receiving DCI, see also fig. 9A, 903, see also col. 20, lines 58-col. 21, line 40).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include transmission of DCI in the search space of initial configuration, transmitting a switching signal and configure a second configuration and transmit DCI in the second search of second configuration. 
The motivation for doing so would be to allow switching the configuration as described by Kim. 

Regarding claim 2, Tiirola discloses the method wherein each PDCCH search space in the first group and each PDCCH search space in the second group includes a set of candidates for DCI message communication (par. 0006, discloses PDCCH search space, meaning the search space configuration identifying search space are used to detect DCI message, i.e. candidates for DCI messages, as DCI is sent in PDCCH).

Regarding claim 17, Tiirola discloses the apparatus further comprising: a processor configured to switch from the first group to the second group in response to the trigger (Tiirola, at fig. 5, 560).


Regarding claim 4, the combination of Tiirola and Kim discloses the method further comprising: monitoring, by the first wireless communication device, the two or more PDCCH search spaces in the first group for the first DCI message (see Tiirola at fig. 5, 520 and Kim at fig. 7, 702-704); and monitoring, by the first wireless communication device in response to the trigger, the one or more PDCCH search spaces in the second group for the second DCI message (see Tiirola at fig. 5, 530, see also par. 0034-0044 and Kim at fig. 7, 702-704).

Regarding claims 5, 18, the combination of Tiirola and Kim discloses the method wherein the communicating the first DCI message includes: communicating, by the first wireless communication device with the second wireless communication device, the first DCI message including the trigger (see Tiirola at fig. 5, col. 0034-0044, discloses receiving a DCI message with trigger and Kim at fig. 7, 703).

Regarding claims 7, 20, 28, the combination of Tiirola and Kim discloses the method wherein the trigger is associated with a detection of a PDCCH DCI message in the two or more PDCCH search spaces of the first group (see fig. 7, 703, discloses receiving an instruction for switching within DCI).

Regarding claims 8, 21, 29, Tiirola discloses the method wherein the trigger is associated with a timer (see par. 0037, discloses trigger based on timer).
	
Regarding claims 9, 22, Tiirola discloses the method wherein the trigger is associated with at least one of a start of a channel occupancy time (COT) or an end of the COT (see par. 0037, discloses the trigger or switching to be the start of channel occupancy time, until expiration of timer, the UE may remain in a particular configuration).

Regarding claim 12, 24, 30, Tiirola discloses the method further comprising: communicating, by the first wireless communication device with the second wireless communication device, a trigger configuration indicating that the trigger is based on at least one of a group common-physical downlink control channel (GC-PDCCH) DCI message, a timer expiration, a channel occupancy time (COT) start, a COT end, or a timeline for switching between the first group and the second group (see par. 0037, discloses a trigger based on timer expiration).

Regarding claim 14, Tiirola discloses the method wherein the first PDCCH search space and the second PDCCH search space correspond to the same search space (see fig 4. discloses the first part of group is same).

Regarding claim 15, the combination of Tiirola and Kim discloses the method wherein the configuration is a radio resource control (RRC) configuration (Kim: col. 12, line 52-67).

Regarding claim 34, Tiirola discloses the wherein the first group of two or more PDCCH search spaces is associated with a first group index, and the second group of one or more PDCCH search spaces is associated with a second group index (see fig. 5, 570, discloses sending search space configuration, see also par. 0022-0024, discloses configuration A and B (as configuration index), each having one or more search spaces, see par. 0028-0029, discloses each config. at least having USS and CSS, see also par. 0033, 0035, 0041).

Claims 6, 19, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Kim as applied to claim 1, 16, 25 above, and further in view of Chen et al. (US 2016/0254948 A1).

Regarding claims 6, 19, 27, the combination of Tiirola and Kim discloses the method, non-transitory CRM or an apparatus wherein the communicating the first DCI message includes: communicating, by the first wireless communication device with the second wireless communication device, DCI message including the trigger (see Kim, fig. 7, 703, discloses receiving an instruction for switching within DCI).
Tiirola fails to disclose but Chen discloses wherein the DCI message is a group common physical downlink control channel (GC-PDCCH) DCI message (see col. 0071).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the DCI message is a group common PDCCH DCI message as described by Chen.
The motivation for doing so would be to allow controlling grouped devices that utilize
common search space.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Kim as applied to claim 1, 16, 25 above, and further in view of Park et al. (US 10,568,116 B2).

Regarding claim 31-33, Tiirola fails to disclose but Park discloses the method, apparatus or non-transitory computer readable medium wherein the communications between the first wireless device and second wireless device comprises communications in an unlicensed frequency band (see abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include communicating over unlicensed frequency band as described by Park.
The motivation for doing so would be to allow taking of the cost of operating in an unlicensed band.

Claims 10-11, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Kim as applied to claim 1, 16, 25 above, and further in view of Baldemair et al. (USP 10,631,280).

Regarding claim 10, 11, 23, Tiirola fails to disclose but Baldemair discloses the method wherein the trigger is associated with a timeline for switching from the first group to the second group (see col. 7, lines 1-49, fig. 4, discloses timeline for switching), or wherein the timeline for switching from the first group to the second group is aligned to a slot boundary as recited with respect to claim 11, 23 (col. 4, lines 22-col. 5, line 13, discloses establishing a timeline for switching from first group to second group, wherein each group is associated with transmission time interval).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify to include a timeline for switching or wherein the switching is aligned to a slot boundary as described by Baldemair. 
The motivation for doing so would be to prevent transitioning from happening in the middle of the slot, as it would waste the resources. 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-12, 14-25, 27-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
You et al. (US 10,382,270) – discloses configuring a first and second configuration, switching between the configuration and receiving the DCI using new configuration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466